FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RICHARD B. GOODIN,                              No. 08-17265

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00074-DAE-
                                                 BMK
   v.

 FIDELITY NATIONAL TITLE                         MEMORANDUM *
 INSURANCE COMPANY, a California
 corporation; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      David Alan Ezra, District Judge, Presiding

                                                          **
                            Submitted February 16, 2010


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
       Richard B. Goodin appeals pro se from the district court’s summary

judgment and dismissal orders in this diversity action asserting claims of breach of

a title insurance contract and of legal malpractice arising out of a real property

dispute. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo.

Fanucchi & Limi Farms v. United Agri Prod., 414 F.3d 1075, 1080 (9th Cir. 2005)

(summary judgment); Crum v. Circus Circus Enters., 231 F.3d 1129, 1130 (9th

Cir. 2000) (dismissal for lack of subject matter jurisdiction). We affirm.

       Summary judgment was proper on Goodin’s claims against his former

attorneys because Goodin failed to raise a triable issue as to whether these

defendants breached any legal duty they had to him. See Blair v. Ing, 21 P.3d 452,

464 (Haw. 2001) (explaining standard for establishing attorney malpractice).

       Because Goodin failed to argue the issue, we do not consider the propriety

of the district court’s dismissal of his breach of contract claim for lack of subject

matter jurisdiction. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992)

(issues raised in pro se litigant’s brief but not supported by argument deemed

abandoned).

       Goodin’s remaining contentions lack merit.

       AFFIRMED.




GT/Research                                2                                     08-17265